Citation Nr: 0419011	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, rated 50 percent prior to February 28, 2002.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 70 percent disabling from 
February 28, 2002.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from May 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the 30 percent 
evaluation for post-traumatic stress disorder (PTSD).  In 
December 2001, the rating was increased to 50 percent 
effective the date of the veteran's claim for an increased 
rating.  In January 2004, the RO increased the rating to 70 
percent effective February 28, 2002, the date the veteran 
stopped working.  The veteran continues to maintain 
disagreement with the level of disability assigned.

In May 2002 a hearing was held before the undersigned in 
Washington, D.C.  A transcript of the hearing is in the 
claims file.  This case was previously before the Board in 
January 2004 when it was remanded for additional development, 
to include consideration of the veteran's claim for 
unemployability due to service connected disabilities (TDIU), 
which was granted by the RO in a November 2003 rating 
decision.  The requested development has been completed and 
the Board proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's PTSD prior to February 28, 2002, is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

3.  The veteran's PTSD is not productive of total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an 70 percent evaluation for PTSD prior 
to February 28, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a June 2003 letter, the veteran was informed that to 
establish entitlement to an increased evaluation for his 
service-connected disability, evidence must show that his 
PTSD has gotten worse.  The veteran has been notified of the 
information necessary to substantiate his claim for an 
increased rating for PTSD, and the specific criteria required 
to support a higher evaluation, in the November 2001 
statement of the case (SOC), and December 2001 and January 
2004 supplemental statements of the case (SSOC).  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the June 2003 letter, VA informed the veteran 
that it must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  VA asked the veteran to tell it 
about any additional information or evidence that he wanted 
VA to try to get for him.  The SOC and SSOCs also listed the 
evidence obtained and considered by the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  The RO has obtained the service medical records 
and all available postservice records of treatment.  The 
veteran has been given the opportunity to present argument 
and evidence in a personal hearing before the undersigned.  
Private treatment records were obtained.  A VA examination 
was afforded the veteran in June 2000 and again in October 
2003.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
the request for information.  The provision is retroactive to 
the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 
Stat. 2651, 2673) (Dec. 2003).

Recently, the United States Court of Appeals for Veteran 
Claims' (Court's) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi 
(Pelegrini II), 01-944, (U.S. Vet. App. June 24, 2004), the 
Court discussed, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran filed his claim for increased rating in March 2000, 
and an initial AOJ decision was made in January 2001, shortly 
after November 9, 2000, the date the VCAA was enacted.  Only 
after that initial rating action was promulgated did VA, in 
June 2003 provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for increased evaluation, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court stressed that failure to 
provide notice prior to an initial AOJ adjudication did not 
nullify that decision, but a claimant may nevertheless be 
entitled to full VCAA compliance and subsequent 
readjudication by the AOJ consistent with the Federal 
Circuits holding in DAV, supra (holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
"additional evidence without having to remand the case to 
the AOJ for initial consideration [or] without having to 
obtain the appellant's waiver").  In this case, following 
the Board's remand in June 2003, a VCAA compliance letter was 
sent to the veteran, and the claim readjudicated by the RO in 
January 2004 resulting in an increase in the veteran's 
disability.  The Board therefore concludes that the failure 
to provide a pre-AOJ initial adjudication constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Court further noted in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter in January 2003 
that was provided to the appellant does not specifically 
contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  
 
As previously noted, all the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Any failure to 
adhere to the requirements of the VCAA has not resulted in 
any detriment to the appellant's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran is service connected for PTSD as a result of his 
combat experience in Vietnam.  In February 2000, he filed a 
claim for increased rating and in March 2000 submitted a 
statement stating that his ability to interact and tolerate 
people was being stretched to the limit.  He wrote that 
increasingly he wanted to isolate himself from people, and 
did not even want to see his therapist because he was afraid 
of depending on another human.  

In a June 2000 VA examination, the veteran stated that his 
symptoms of PTSD were getting worse.  He stated that it was 
getting harder to deal with other people, he had nightmares 
and his concentration was poor.  He stated that he had sleep 
disturbance with interrupted sleep and nightmares five to six 
times a week.  He was irritable, anxious, easily startled, 
hypervigilant, had intrusive thoughts and did not get along 
with others.  He described flashbacks about three times a 
week.  He was being followed weekly on an outpatient basis 
through the VA clinic in Durham, and was on medication.  He 
worked full-time at the local county mental health clinic as 
a case manager.  The veteran did not have very many friends.  
He spent a lot of time by himself and listened to music.  He 
had been married for 20 years, without having children.  On 
mental status examination, the veteran was alert, cooperative 
and casually dressed.  He answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas, no bizarre motor movements or tics.  His mood was 
somewhat tense, and his affect appropriate.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three and his memory 
both remote and recent was good  His insight and judgment 
appeared to be adequate as was his intellectual capacity.  
The diagnosis was PTSD.  His current Global Assessment of 
Functioning (GAF) was 58 with moderate symptoms and 
difficulty in social and occupational functioning with few 
friends and occasional conflicts with co-workers.  The 
examiner commented that the veteran's signs and symptoms of 
PTSD impaired his interpersonal relationship and he was 
somewhat isolated.  

VA outpatient treatment records show that the veteran was on 
psychiatric medications.  In July 2000 the veteran complained 
of difficulty sleeping.  His mood was described as tense and 
his affect constricted.  His GAF was 45.

The veteran was referred by VA for psychotherapy on a fee-
basis to H. Majestic, PhD, who in a September 2000 letter 
identified himself as a clinical psychologist.  He wrote that 
he had seen the veteran 48 times for individual psychotherapy 
beginning in August 1998.  He wrote that the veteran 
currently had great difficulty sleeping through the night and 
often had war related nightmares.  During the day he 
experienced severely intrusive and distressing memories of 
Vietnam.  As a result he experienced great difficulty 
concentrating, irritability and at times hyperarousal.  His 
ability to stay on task and complete work assignments was 
seriously compromised.  Dr. Majestic stated that the veteran 
experienced several difficulties in his interpersonal 
functioning and had few friends with whom he could talk, let 
alone confide.  He described the veteran as very detached, a 
loner and expressing little affect.  The veteran reported to 
Dr. Majestic that he expended a great deal of energy trying 
to keep from becoming angry.  This was especially a problem 
when interacting with people where he could be easily 
offended, and could become extremely agitated if he felt he 
was being disrespected.  This situation was most likely to 
occur in a work setting.  He noted that the veteran was on 
probation for assaulting in a violent way the supervisor of 
his part time job.  He reported that he "blanked out" and 
did not remember the events until his co-workers pulled him 
off his supervisor.  The veteran related that he was 
extremely distressed and frightened by this incident.  It was 
advised that the veteran no longer work, and should not 
return to work.  His diagnosis was PTSD and his GAF 50.  Dr. 
Majestic's clinical notes from August 1998 to August 2003 are 
of record.

The veteran continued to received treatment from VA.  In 
December 2000, he reported continued anger and irritability 
at work, and continued poor sleep.  A March 2001 report notes 
that he was cooperative, neat and casually dressed.  His 
speech was within normal limits.  There was some tenseness in 
his mood, and his affect was constricted.  He was alert and 
oriented with no overt psychotic symptoms.  There were some 
brief suicidal ideations discussed, but the veteran described 
himself as a survivor.  The diagnosis was PTSD, and 
depression.  His GAF was 40.  In November 2001, the veteran 
described an altercation at work with a client that made him 
react as if he was in combat.  He had recurrent nightmares of 
his experiences in Vietnam.  His PTSD symptoms were described 
as "significant and problematic."  

In an April 2002 report certifying the veteran's medical 
condition, Dr. Majestic wrote that on November 13, 2001, the 
veteran was attacked at work by a patient.  As a result, he 
experienced a severe exacerbation of his PTSD symptoms, 
including a greatly heightened sense of vigilance, a greatly 
increased level of anxiety and agitation, and a fear that he 
will hurt other people around him.  He added that the veteran 
was unable to work at the present time and his prognosis was 
poor.

In a May 2002 personal hearing, the veteran testified that he 
only slept three or four hours a night.  He avoided people, 
did not like shopping or restaurants but went frequently to 
the movies with his wife.  He credited his wife with keeping 
his marriage together because at times he had not been the 
best husband.  He was unemployed from a wide variety of jobs, 
his most recent as a social worker in a mental health 
facility.  He described difficulty dealing with authority 
figures, but said that he normally got along "pretty good 
with co-workers until they sometimes did things that were 
either to me or someone else that I thought was cruel and 
insensitive . . ."  His last job terminated on February 27, 
2002.  He stated that he had been attacked by a patient in 
2001, which caused him to flashback to Vietnam and respond in 
a defensive military fashion starting to kill him.  He stated 
that his treating physicians advised him not to go back to 
work because his PTSD had been exacerbated to the point where 
it would be dangerous for him, the patient and his co-
workers.  He felt that his primarily complaint was his 
inability to get along with other people.  

In May 2002, October 2002 and May 2003 VA psychotherapy 
notes, the veteran noted that he feared that he would never 
be able to return to work.  He stated that anger, 
irritability, hypervigilance and mistrust of others 
interfered.  He appeared anxious and concerned, in casual 
dress and grooming.  His speech was within normal limits.  
There was some tenseness, his affect was constricted but he 
was alert and oriented, with no overt psychotic symptoms.  He 
had anger control issues and described some brief passive 
intermittent suicidal ideation at times but added that it was 
against his religion.  The assessment was PTSD and depression 
with a GAF of 37.

The veteran was provided a VA examination in October 2003.  
The claims file including all of the veteran's medical 
records was reviewed.  The veteran said that he did not sleep 
well, and had a lot of bad dreams.  During the day, he was 
tense and irritable.  He found it hard to deal with people, 
was very isolated, and would sit and think a lot.  He said he 
used to be very active with walks in the park, athletics, and 
visiting friends, but now he did nothing.  He did not like to 
be around people.  He tried to write in his journal but would 
get frustrated easily.  He had a lot of road rage and felt 
like a ticking time bomb.  He disliked crowds.  He said that 
people just seemed to pick him out to start something and he 
had to be careful because of this.  Socially, he lived with 
his wife, read a lot, watched some TV and did some yard work.  
He went to a mosque on a regular basis.  On mental status 
examination, he was neatly groomed and dressed.  He behaved 
normally.  His attitude was pleasant and cooperative and 
polite.  He was not hostile or belligerent.  His speech 
included good grammar and vocabulary.  He was spontaneous and 
logical, not inhibited or vague.  There was no pressured 
speech, flight of ideas or loose associations.  With regard 
to his thought, there were no hallucinations, delusions, 
paranoia or ideas of reference.  He was not homicidal or 
suicidal.  He did not seem to feel low or down.  He had some 
nightmares, intrusive memories, startle reaction and 
hypervigilance.  His affect was depressed with psychomotor 
retardation, and he was very anxious.  He was oriented and 
alert.  His judgment was good, insight fair and intelligence 
average.  The impression was PTSD and his GAF was 45.  The 
examiner commented that he did not seem to be employable at 
this time due to "fragile psychological status."

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's PTSD is currently rated 70 percent disabling, 
effective February 28, 2002, and 50 percent disabling prior 
to this date.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9432 (2003).

Analysis

The Board finds that the veteran's PTSD more nearly 
approximates the criteria for the 70 percent evaluation, 
before and after February 28, 2002, but does not approximate 
the criteria for a total or 100 percent evaluation.  In 
making this determination, the Board notes that the RO 
increased the veteran's disability to 70 percent, effective 
February 28, 2002, because this was the date on which the 
veteran stopped working.  However, the medical record clearly 
shows that the veteran suffered an exacerbation of his PTSD 
symptoms prior to this date with an attack on him by a 
patient at his place of employment, and prior to this event 
when he got in a fight with a supervisor.  This clearly shows 
an occupational and social impairment with deficiencies in 
areas such as impulse control, difficulty adapting to 
stressful circumstances, and a general inability to establish 
and maintain effective relationships.  The deficiencies 
appear to be in excess of the criteria described for a 50 
percent evaluation which contemplates occupational and social 
impairment with "reduced reliability and productivity."  
Considering the veteran's initial claim received in March 
2000 in which he wrote that his ability to interact and 
tolerate people was being stretched to the limit, and that 
work was causing him to experience the "terrifying feeling 
of being out of control," the Board finds that a reasonable 
doubt exists about the degree of the veteran's disability 
prior to February 28, 2002, and will resolve this doubt in 
the veteran's favor granting a higher or 70 percent 
evaluation prior to this date.

However, the evidence does not support a total or 100 percent 
evaluation, notwithstanding that the veteran may be 
unemployable largely due to his service-connected psychiatric 
disorder.  In this regard, the Board notes that the veteran 
is already in receipt of a total rating based on 
unemployability; however, the criteria for a 100 percent 
evaluation contemplates "total social and occupational 
impairment" due to symptoms which are not presently shown in 
the medical record.  While the Court has held that with 
regard to rating psychiatric disorder, the specified factors 
for each incremental rating were examples rather than 
requirements for a particular rating, in this case the 
veteran demonstrates none of the symptoms identified in the 
rating schedule as illustrative of a total rating.    See 
Mauerhan v. Principi, 16 Vet. App. 436  (2002).  There is no 
gross impairment in thought or communication, no persistent 
delusions or hallucinations, no grossly inappropriate 
behavior, no intermittent inability to perform the activities 
of daily living, no disorientation to time or place and no 
memory loss.  Although there is some evidence that the 
veteran's PTSD symptoms have placed him at times in danger of 
hurting himself or others, this is shown to be episodic and 
related to work stresses and anger control and not 
"persistent."  In his May 2002 hearing, he described 
difficulty dealing with authority figures, but indicated that 
he normally got along "pretty good with co-workers . . . ."  
He has shown good control with his medication, and by 
avoidance of people and stressful situations.  He was able to 
go to the mosque, and maintain some level of activity with 
his wife.  Although he admitted to some brief passive 
intermittent suicidal ideation, he himself dismissed this as 
against his religion, and stated that he was a "survivor."  
This does not approximate the term "persistent" in 
describing any danger of hurting himself or others.  
Moreover, he did not appear hostile or belligerent on VA 
examinations.  The Board has considered all factors, 
including those outside the specific rating criteria; 
however, the veteran's level of disability, as evidenced by 
the complete medical records to include the clinical 
treatment records, and the results of VA examinations, does 
not approximate a total occupational and social impairment 
contemplated by the 100 percent evaluation.  See Mauerhan, 
supra.  

The preponderance of the evidence, therefore, supports a 70 
percent rating both prior to and since February 28, 2002, but 
no higher.  In reaching this decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestations and the impact 
the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Because the evidence for and against a 
higher evaluation is not evenly balanced, the rule affording 
the veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  

Lastly, the Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  

The veteran has submitted no evidence showing that his 
service-connected PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
his disorder has necessitated frequent periods of 
hospitalization.  In this regard, the Board notes that loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, while in no way diminishing the obvious impact that the 
veteran's PTSD has on the veteran's life style in general, 
the Board finds nothing in the record which may be termed 
exceptional or unusual so as to warrant an extraschedular 
rating.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 



	(CONTINUED ON NEXT PAGE)




ORDER

A 70 percent evaluation for PTSD is granted prior to February 
28, 2002, subject to the criteria which govern the payment of 
monetary awards.

An evaluation in excess of 70 percent for PTSD is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



